     Case 1:18-cv-11350-JPO-OTW Document 124-1 Filed 11/26/19 Page 1 of 3



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------x
 BARBARA STINSON,

                                    Plaintiff,                         Civil Action No.
                                                                       1:18-cv-11350(JPO)(OTW)
                     -against-

 HOUSLANGER & ASSOCIATES, PLLC,
 TODD HOUSLANGER,
 DEMI, LLC d/b/a DEMI OF NEW YORK,
 MATTHEW BLAKE,
 BRYAN C. BRYKS, and
 HARRY TORRES

                                     Defendants.
 ------------------------------------------------------------------x

                 DECLARATION OF TODD E. HOUSLANGER IN SUPPORT
                   OF MOTION FOR JUDGMENT ON THE PLEADINGS

        TODD E. HOUSLANGER, ESQ., declares under penalty of perjury pursuant to 28 U.S.C.

§ 1746 as follows:

        1.       I am an attorney admitted to practice in the State of New York and before the United

States District Court for the Southern District of New York.

        2.        I am a member of the law firm Houslanger & Associates, PLLC, attorneys for

defendants Demi, LLC d/b/a Demi of New York (herein after referred to as “DEMI”).

        3.       I am fully familiar with the facts, pleadings, and prior proceedings in this action. I

respectfully submit this declaration in furtherance of DEMI’s Motion to Join and in support of the

Houslanger Defendants’ Motion for Judgment on the Pleadings (ECF 122).

        4.       In the interest of judicial economy, defendant DEMI incorporates by reference, as

if fully restated herein, the documents submitted in support of the Motion for Judgment on the

Pleadings dated November 26, 2019, (ECF 122) including the Declaration of Robert J. Bergson,
       Case 1:18-cv-11350-JPO-OTW Document 124-1 Filed 11/26/19 Page 2 of 3



Esq., counsel for the Houslanger Defendants and the memorandum of law in support thereof. (ECF

123)

         5.    DEMI’s role as alleged in this litigation (complaint at ¶ 12,16, and 19) is limited

to theoretical vicarious liability for the conduct of co-defendants. The same arguments set forth in

the Houslanger Defendants Motion for Judgment on the Pleading’s (ECF 122) apply to DEMI and

DEMI relies on and adopts same.

         6.    DEMI was at all times and remains a passive debt buyer whose limited action was

to purchase charged off debt and place it with a third-party law firm to collect upon. DEMI took

no action on its own.

         7.    DEMI did not draft the proposed Stipulation of Settlement with mutual releases nor

did DEMI take any steps to execute upon the Judgment. DEMI is not a debt collector.

         8.    The complaint alleges that DEMI is a debt collector by simply reciting the elements

set for in § 1692a (6). (complaint ¶ 12.) DEMI denies that it is a debt collector (see DEMI’s Answer

¶ 12) and asserts that it is a passive debt buyer that forwards its accounts to third parties for

collection. At least with respect to this case, there is no dispute that DEMI is not a debt collector,

because in the state court action, DEMI was collecting a debt in its own name as the creditor.

Under recent United States Supreme Court precedent, this fact is dispositive. In Henson v.

Santander Consumer USA Inc., 137 S. Ct. 1718, 1721-22 (2017), the Court held that a debt

purchaser “may indeed collect debts for its own account without triggering” the FDCPA. As a

result, DEMI must be dismissed from the case. [See also Heroux v. Callidus Portfolio Mgmt., May

1, 2018, 2018 U.S. Dist. LEXIS 72757 (USDC for District of Minnesota)].




                                                  2
   Case 1:18-cv-11350-JPO-OTW Document 124-1 Filed 11/26/19 Page 3 of 3



      WHEREFORE, for the reasons set forth herein and in the Houslanger Defendant’s Motion

      for Judgment on the Pleadings (ECF 122), and the accompanying Memorandum of Law

      dated November 26, 2019, (ECF 123),        DEMI’s motion to Join in the Houslanger

      Defendants’ Motion for Judgment on the Pleadings (ECF 123) should be granted in its

      entirety and the matter dismissed against DEMI with prejudice.



Dated: November 26, 2019
       New York, New York

                                                  ___//s// Todd E. Houslanger
                                                          Todd E. Houslanger




                                             3
